Name: 2008/828/EC: Commission Decision of 22 October 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 6044) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe
 Date Published: 2008-11-01

 1.11.2008 EN Official Journal of the European Union L 294/11 COMMISSION DECISION of 22 October 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 6044) (Text with EEA relevance) (2008/828/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 (3) and (EC) No 853/2004 (4) of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) Decision 2007/716/EC has been amended by Commission Decisions 2008/290/EC (5), 2008/330/EC (6), 2008/552/EC (7) and 2008/678/EC (8). (3) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. (3) OJ L 139, 30.4.2004, p. 1. Corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 55. Corrected by OJ L 226, 25.6.2004, p. 22. (5) OJ L 96, 9.4.2008, p. 35. (6) OJ L 114, 26.4.2008, p. 94. (7) OJ L 178, 5.7.2008, p. 43. (8) OJ L 221, 19.8.2008, p. 32. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name establishment Town/street or village/region 15. BG 0301015 ET "Ingiliz" s. Shkorpilovtsi obl. Varna 34. BG 0901015 ET "Shenel  Shaban Shaban" gr. Kardzhali kv. "Prileptsi" 44. BG 1201012 "Petrov Sarbinov" OOD s. Borovtsi obsht. Berkovica 54. BG 1601018 "REYA" OOD s. Manole 58. BG 1801011 "Svinekompleks Nikolovo" AD s. Nikolovo 82. BG 2701003 PHZH "Bradars Komers" AD gr. Shumen, Industrialna zona 116. BG 1502004 ET "Maria-Maria Tsonkova-Detelina Tsonkova" gr. Pleven Industrialna zona UPI II, kv. 608 147. BG 0405008 "Dakor" OOD gr. G. Oryahovitsa ul. "Tsar Osvoboditel" 60 162. BG 1205008 ET "Viena 93-Krastyo Atanasov" gr. Montana Park "Ogosta" 169. BG 1505009 "Oskari" OOD gr. Pleven zh. k. "Druzhba" 3 173. BG 1505019 ET "Toni Petrov" gr. Pleven ul. "Georgi Kochev" 192. BG 2205083 ET "Kaleya-Kiril Hristov" gr. Sofia, zh. k. Levski ul. "Letostruy" 84 234. BG 0404024 "Kaloyan -2000" OOD gr. V. Tarnovo ul. "Magistralna" 35 274. BG 1504012 "Start 2006" OOD gr. Pleven 277. BG 1504015 ET "Evromes-Rosen Marinov" gr. Pleven ul. "Samuil" 295. BG 1604042 "Delikates-2" OOD S. Zhitnitsa obsht-Kaloyanovo 335. BG 2204100 "Ava" OOD gr. Sofia bul. "Parva balgarska armiya" 70 353. BG 2404034 "Kumir Si" EOOD gr. Stara Zagora kv. "Kolyo Ganchev" Partsel 91-01 2. The following entries for milk processing establishments are deleted: No Veterinary No Name establishment Town/street or village/region 13. BG 1212029 SD "Voynov i sie" gr. Montana ul. "N. Yo. Vaptsarov" 8 23. BG 1612039 OOD "Topolovo-Agrokomers" s. Topolovo obsht. Asenovgrad 57. BG 2112018 "Laktena" OOD s. Kutela 76. 0612010 "Hadzhiyski i familiya" EOOD s. Gradeshnitsa mestnost "Lakata" 80. 0712001 "Ben Invest" OOD s. Kostenkovtsi obsht. Gabrovo 109. 1512012 ET "Ahmed Tatarla" s. Dragash voyvoda, obsht. Nikopol 135. 1912009 ET "Interes 2000 -Musa Musov" s. Sitovo 136. 1912016 "Destan" OOD s. Iskra 157. 2212027 "Ekobalkan" OOD gr. Sofia bul "Evropa" 138 159. 2312013 ET "Dobrev" s. Dragushinovo 164. 2312030 ET "Favorit- D. Grigorov" s. Aldomirovtsi 165. 2312031 ET "Belite kamani" s. Dragotintsi 182. 2612002 ET "Rusalka-Iv. Genev" s. Kolarovo obl. Haskovska 200. BG 0718004 AD "Merkuriy P i P" gr. Gabrovo ul. "Balkan" 4